Citation Nr: 1709372	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, delusion disorder, depression, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Air Force from September 1999 to August 2004.  The military occupational specialty listed on his DD 214 was Fire Protection Journeyman.  His awards and decorations included an Air Force Outstanding Unit Award with a Valor Device with two Oak Leaf Clusters, an Air Force Good Conduct Medal; a National Defense Service Medal, a Global War on Terrorism Expeditionary Medal, a Global War on Terrorism Service Medal; an Air Force Overseas Ribbon-Long, an Air Force Longevity Service Award Ribbon, an Air Force Expeditionary Service Ribbon with a gold border, and an Air Force Training Ribbon.  The Board sincerely thanks him for his honorable service to his country.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for schizophrenia and delusional disorder.  An October 2012 rating decision denied service connection for PTSD.  At his request, The Veteran was scheduled for a videoconference hearing in July 2015; he failed to appear for the hearing.  Consequentially, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

As an initial matter, regarding the Veteran's claim of service connection for an acquired psychiatric disability, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric diagnoses of schizophrenia, delusion disorder, depression, and PTSD.  The Board has characterized the issue on appeal accordingly. 

In August 2015 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  




FINDINGS OF FACT

1.  Any current diagnosis of PTSD is not based on a verified stressor; the preponderance of the evidence is against a finding that the Veteran's PTSD is related to service.

2.  A psychiatric disability, other than PTSD, was not manifested in service; was not shown to be related to his service; and a psychosis was not manifested to a compensable degree within a year of separation from service.  


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD, is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

A. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated June 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's claims file contains his available service treatment records (STRs) and military service records, as well as VA medical treatment records, state and local medical records, buddy statements, statements from private healthcare providers, Social Security Administration (SSA) records, and statements from the Veteran.  

The complete set of the Veteran's STRs and military personnel records are currently unavailable.  In April 2005, the Veteran advised the RO that his STRs were lost in transit to St. Louis.  When military records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)  (VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed.")  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer, 19 Vet. App. at 217-18 (2005).  Here, the claims file includes memoranda from June 2005 and May 2016 indicating that the Veteran's STRs were found to be unavailable.  The June 2005 memorandum noted that efforts to obtain the STRs had been exhausted.  An October 2015 response to a VA request for information shows that the National Personnel Records Center did not have any of the Veteran's personnel records or STRs.  A May 2016 memorandum from the Records Management Center stated that it could not locate any of the Veteran's STRs.  Additionally, the RO received available personnel records from the Defense Personnel Records Image Retrieval System in May 2016.  Although the Board's August 2015 remand ordered the AOJ to issue a formal finding of unavailability if any records were unavailable, the Board finds that the RO's documented efforts were in substantial compliance with the remand's instructions.  As such, the Board finds that VA's duty to assist to obtain lost military records has been met.  

In an August 2010 VA release Veteran indicated that he was seen by a private social worker between March and July 2010, and filled out the authorization for VA to obtain records from her.  In February 2012, the RO advised the Veteran that the private social worker had not sent any records to VA, and that it was the Veteran's responsibility to obtain these records.  However, the Veteran did not provide these records to VA.  The Veteran claimed in his January 2012 VA Form 9 that he was independently diagnosed with PTSD by a mental health professional provided by his representative, and another unspecified medical professional.  However, upon the RO's request, the Veteran did not provide these documents.  The Veteran did not give specific information regarding these documents that would allow VA to locate them.  As such, VA's duty to assist for these records has been met.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).

In a July 2012 supplemental statement of claim, the Veteran claimed that his PTSD was combat related.  Attempts to verify the Veteran's PTSD stressor information involved sending an August 2012 letter requesting specific details of the stressful incident in service that resulted in the Veteran's PTSD.  The Veteran did not reply to this letter, and did not provide statements, private medical records, or the appropriate releases to assist the RO.  Upon review of the available record, the RO found that the Veteran's personnel records were silent for awards indicative of combat, and/or a stressful in-service event.  In light of this, the RO, despite noting contemporaneous prima facie evidence that the Veteran was undergoing PTSD treatment, determined that the information that was provided was insufficient to allow for meaningful research of the Joint Services Records Research Center, that all efforts to obtain the needed information have been exhausted, and that any further attempts to obtain this information would be futile.  See id. As such, VA's duty to assist the Veteran by verifying his PTSD stressor has been met.  

The RO arranged for VA psychiatric examinations in September 2012 and October 2015; however, the Veteran failed to report to them.  The Veteran did not provide cause as to why he missed these VA examinations.  Additionally, the Board notes that since the Veteran began his claim for an acquired psychiatric disorder in June 2010, he underwent VA examinations for other VA claims in November 2011, March 2013, April 2013, and June 2014.  In light of the Veteran's failure to report to two VA psychiatric examinations, the Board will, in accordance with the provisions of 38 C.F.R. § 3.655(b), adjudicate the claim on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b) (When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.).  
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Certain chronic diseases (including psychoses) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for psychoses) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including psychoses, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cf. Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011) (under 38 C.F.R. § 3.304(f)(5), pertaining to in-service personal assault, medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

II. Facts

In June 2010, the Veteran filled a service connection claim for schizophrenia.  In his January 2012 VA Form 9, he claimed that he was independently diagnosed with schizophrenia and PTSD.  In July 2012, he reported that his PTSD was related to combat in service. 

In a February 1999 entrance examination, the Veteran was noted as "normal" for psychiatric conditions in his clinical evaluation.  He marked "no" on his medical self-history form in the frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort fields.  His available personnel records show that in June 2000, and March 2003 to 2004, he was stationed at Misawa Air Base in Japan, and was assigned to the 35th Civil Engineer Squadron.  

An October 2005 VA primary care outpatient initial evaluation note showed that the Veteran denied depression, anxiety, memory loss, suicidal and homicidal ideation, and auditory and visual hallucinations.  In a January 2006 VA primary care nursing note, the Veteran tested negative for PTSD in a PTSD Q4 examination.  In a May 2006 VA emergency department record, the Veteran stated that he sustained combat-related injuries while serving in the Middle East.  

In March 2007, VA medical records noted that the Veteran's father died the month prior, and he was not found to have PTSD following a PTSD 4Q test.  In VA medical records from December 2008, the Veteran was noted with a history of paranoid personality disorder.  He stated that he was a firefighter in service.  He reported that he was stationed in Japan and in Qatar during Operation Enduring Freedom.  A VA psychiatrist found that in this visit the Veteran had described psychotic symptoms.  He was assessed as having delusional disorder versus psychotic disorder.  In January 2009, was again assessed as having delusional disorder versus psychotic disorder. 

A July 2010 statement from a private social worker provided that the Veteran complained of anger, concentration issues, and hearing voices.  The social worker noted that the voices began in and around 2001, after deployment, and have since "exasperated" in the last two to three years.  The Veteran was noted as having a close family history of schizophrenia.  The social worker noted that he Veteran's wife claimed that he acted "paranoid" and felt that people were "messing" with him.  He had a difficult time maintaining employment and attending school.  Further, his child's seizure disorder caused him additional stress.  The social worker concluded that the Veteran's symptoms affected his employability and marriage. 

In June 2010, the Veteran filled a service connection claim for schizophrenia.
A July 2010 statement from the Veteran's wife reported that for five years she knew that he heard voices, spoke to himself, had difficulty communicating, did not sleep, and has memory lapses regarding his actions.  She asserted that these symptoms have worsened, and have caused the Veteran increased difficulty.  She associated his symptoms with schizophrenia.  In another statement from August 2010, she stated that the Veteran has been paranoid for as long as she has known him.  He would punch walls, and later forget that he had done so.  She reported that his friends and family have advised that he has had these symptoms since leaving service.  

In the December 2010 notice of disagreement, the Veteran claimed that he had reduced reliability and productivity due to stereotyped speech, difficulty in understanding complex commands, impairment of short-term memory, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  He also had difficulty sleeping, and wakes up from nightmares.  In VA medical records from this month, the Veteran reported that his mother, sister, and brother had schizophrenia.  He also screened Q4 positive for PTSD.  

In a January 2011 VA mental health initial assessment, the Veteran complained that he thought he had schizophrenia because he heard voices.  He reported that he began to hear voices when he was stationed in Qatar to set up a base.  He claimed that he told his sergeant about his symptoms.  His sergeant advised him to present to mental health, but the Veteran declined.  The Veteran was noted as having paranoid delusions.  He was diagnosed with probable schizophreniform disorder versus schizophrenia, paranoid-type.  

In March 2011, a VA psychologist found that the Veteran did not to meet the DSM-IV criteria for PTSD.  In a mental health intake summary that month, the Veteran reported that his mother and brother had schizophrenia, and that he wanted to be evaluated for it.  He reported subjective symptoms of anxiety, as well as auditory and visual hallucinations.  He noted that his auditory and visual hallucinations began in and around 2003 and 2004, and that they worsened in 2008.  The doctor noted that the Veteran tested negative for PTSD, depression, and screened negative on the bipolar spectrum diagnostic scale.  He was noted as having combat/war duty for constructing a base during Operation Enduring Freedom, and that he was not exposed to trauma.  He was diagnosed with Axis I paranoid schizophrenia.  

In a June 2011 psychiatry attending note, the Veteran complained of hearing voices and seeing shadows.  He claimed that these began in and around late 2003 to early 2004, and worsened in 2008.  The Veteran denied any other psychiatric history.  He reported that his mother and brother have "severe" schizophrenia, and that his sister had possible PTSD and bipolar disorder.  He said that his father died in 2008 due to diabetes.  The doctor noted that he did not believe that the Veteran understood his questions regarding auditory hallucinations and paranoia as he had difficulty answering them.  The doctor noted that he was unable to make sense out of most of the Veteran's explanations.  The Veteran was assessed to have Axis I paranoid schizophrenia.  

In his January 2012 VA Form 9, the Veteran claimed that he was independently diagnosed with schizophrenia and PTSD, and was prescribed medications for same.  

In a February 2012 psychiatry attending note, the Veteran reported that he experienced auditory hallucinations.  He claimed his PTSD was related to his deployment in Qatar and deaths that occurred in his family while he was deployed.  He was diagnosed with Axis I paranoid schizophrenia, and to rule out PTSD.  In a February 2012 SSA claim, the Veteran stated that his PTSD and schizophrenia disabilities onset in April 2010.  That month, a SSA examiner found that the Veteran's statements regarding his symptoms were "not credible" in relation to the SSA record.  In March 2012, a VA record shows that the Veteran scored negative for PTSD. 

SSA records from May 2012 contain correspondence from the Veteran where he stated that schizophrenia runs in his family with his mother, sister, and brother being diagnosed.  In a May 2012 VA psychiatry note, the Veteran denied abuse of, or addiction to, drugs or alcohol.  In a VA social work initial evaluation note from this month, the Veteran was noted as self-reporting diagnosis of PTSD and schizophrenia.  His VA medical records indicated that he was diagnosed with paranoid schizophrenia.  

In a July 2012 statement in support of claim, the Veteran claimed that his PTSD was combat related, and that he wanted it considered for service connection benefits.  

In an August 2012 VA psychiatry attending note, the Veteran was noted to have, in part, active schizophrenia paranoid type and delusional disorder.  He was noted as having an Axis I assessment of paranoid schizophrenia, and to rule out PTSD where he was Q4 positive in December 2010, but in March scored in the negative.

In a November 2012 VA general psychiatry note, the Veteran stated that his PTSD symptoms were related to the loss of friends and family during active duty, and from firefighting activities in Qatar from November 2000 to April 2001.  He stated that his father died while he was in active duty before combat.  He underwent a PTSD screening where no stressor was specifically identified by the medical care provider.  He was assessed with Axis I paranoid schizophrenia and PTSD.  Additionally this month, a SSA examiner found the Veteran to be "partially credible" in light of the SSA record.  The SSA examiner diagnosed the Veteran with schizophrenia paranoid type.  

In a January 2013 letter from a VA physician to the RO, she explained that the Veteran had a positive history of PTSD screening in Colorado in December 2010.  She stated that the Veteran met the criteria for PTSD.  His PTSD was related to firefighting duties in Qatar in November 2000 to April 2001.  In a February 2013 VA general psychiatry attending note, the Veteran was assessed to have Axis I PTSD and paranoid schizophrenia.  In a December 2013 statement from his sister, she claimed that the Veteran heard voices and had severe mood swings.  In January 2014, the Veteran claimed in an SSA disability benefits application that he was a combat veteran and that he sometimes wakes up after dreaming about bombs "going off around me."  

The Veteran underwent, or sought to enter, VA psychiatric inpatient care in May 2014.  During this period he complained of suicidal and homicidal ideation and endorsed "vague" auditory and visual hallucinations.  He stated that he was diagnosed with schizophrenia in service when he was stationed in the Middle East, but these records were lost.  He stated that his auditory hallucinations occurred after he was deployed in Operation Enduring Freedom when he was 22 and his father died.  However, he identified to medical staff that his symptoms began years after he left the military.  He later stated that he wanted this notation removed from his record as it would "ruin" his disability claim.  He would not endorse auditory or visual hallucinations unless he was asked about them by the medical staff.  A psychiatry progress note reported that the Veteran gave inconsistent stories to different VA medical providers.  A medical record also noted that the Veteran's sister reported that he did not endorse auditory hallucinations to her until December 2013.  He was noted to change his reported symptoms to match what he thought his treatment team wanted to hear.  He asked a doctor about what symptoms he needed to endorse to demonstrate that he had schizophrenia.  It was noted that the Veteran verbally assaulted a doctor after she discussed a diagnosis of psychosis unspecified with him.  One record noted that the Veteran insisted that he has schizophrenia, and wanted it recorded in his medical records.  However, his medical team did not believe that he had it, or did not find that this diagnosis fit his clinical presentation.  One doctor noted that the Veteran had a past psychiatric history of strongly suspected malingering and self-reported schizophrenia.  It was also opined that the Veteran did not suffer from a primary psychotic disorder.  During this period, he was diagnosed with PTSD, and to rule out malingering with secondary gain of service connection and SSA benefits.  

In May 2014, a SSA evaluator found that the Veteran's allegations of schizophrenia and PTSD to be "partially credible" based on the SSA record that included the Veteran's May 2014 VA inpatient records.  Additionally this month, the Veteran alleged that the onset date of psychiatric disabilities was June 2010.  

In a June 2014 VA authorization and consent to release information form, the Veteran reported, regarding his May 2014 VA inpatient stays, that he went to the hospital because his PTSD and schizophrenia "skyrocket[ed] to the roof."  He stated that voices told him to kill himself, because his schizophrenia was not controlled.  

In June 2014 VA psychiatry inpatient notes, the Veteran complained of schizophrenia with hallucinations.  He was noted as a noncombat veteran with a history of PTSD, suspected malingering, and self-reported schizophrenia.  He claimed that he heard voices of his friends, family, angels, and demons, and had visions of his father.  He stated that his audio hallucinations were "up and down like a [California Welfare and Institutions Code §] 5150.  He asked a doctor to note that he was experiencing "a high potency of paranoia [that] makes it hard for me to hold a job."  The doctor noted that this behavior was consistent with the Veteran's history of asking medical staff to chart psychiatric conditions like schizophrenia and bipolar disorder.  He was reported to have made abusive and homicidal statements to and about medical staff.  A doctor noted that the Veteran's reported auditory and visual hallucinations were not consistent with any psychotic disorder.  VA psychiatric outpatient notes from this month show that a medical provider noted that in a prior inpatient stay the Veteran was suspected of malingering and exaggerating/fabricating psychotic symptoms.  He refused to cooperate for Axis I disorder testing, and requested medications.  A doctor noted that the staff, as well as multiple other medical teams, did not believe that the Veteran suffered from schizophrenia, and that his reported auditory hallucinations may be a "ploy" to obtain service connection benefits.  During this period he was diagnosed with unspecified psychosis, likely malingering, rule out malingering, adjustment disorder, other occupational circumstances or maladjustment, alcohol abuse versus use disorder, and nicotine use disorder  

In a November 2014 VA psychiatry general consult, the Veteran presented to the emergency department complaining of multiple stressors.  He reported that he was having a nervous breakdown, was homicidal and suicidal, was homeless and vehicle-less, was jailed for a week for a burglary, and was recently robbed at gunpoint.  It was noted that the Veteran did not report these stressors to the triage nurse because he "forgot to bring it up."  He stated that he was schizophrenic, and that he was "seeing and hearing and smelling stuff" with no additional detail.  He said he was not using alcohol, but later stated that he had been drinking for the prior two weeks.  He was noted as evasive, guarded, and inconsistent and vague in his presentation.  He was noted as a poor historian as he provided different stories to different medical staff.  His prior history of malingering while hospitalized was noted.  The doctor opined that on this occasion the Veteran was malingering for housing.  He was diagnosed with depression unspecified and malingering, despite endorsing suicidal and homicidal ideation.  The medical providers opined that he was attempting to enter inpatient care due to homelessness.  

In VA medical records from March 2015, the Veteran was reported as having a history of malingering and psychotic symptoms.  He reported that his mother had schizophrenia and bipolar disorder, his brother had "ill defined" psychiatric problems, and that his sisters were in good mental and physical health.  He asked doctors what symptoms he should report in order to get disability benefits.  In a mental status exam, he was noted as not showing evidence of having PTSD or schizophrenia.  In an addendum note, the Veteran reported that his symptoms began when turned 24 years-old.  The medical care provider opined that much of the Veteran's long history of dysfunctional behaviors may be attributed to an underlying thought disorder complicated by drug and alcohol intoxications.  

In an April 2015 San Diego County Mental Health Services evaluation, the Veteran reported that he was diagnosed with PTSD since serving in the Air Force.  He also reported that he was diagnosed with schizophrenia in and around April 2013.  He initially denied auditory hallucinations, but later recanted.  The doctor noted that the Veteran was diagnosed with PTSD in and around 2011 to 2012, and had a long history of cannabis, methamphetamine, cocaine, and alcohol abuse.  

In an April 2015 VA primary care note, the Veteran was noted as having a history of paranoid schizophrenia with associated audiovisual hallucinations, PTSD, and malingering.  The Veteran related his PTSD to his service.  A psychiatric attending note reported that it was unclear as to what contribution cannabis use, or other underlying anxiety or psychotic etiology, may be eliciting vague hallucinations.  The doctor found that despite inconsistent and incongruent presentation and documented history of malingering, there appeared to be underlying symptoms of anxiety.  In VA medical records later that month the Veteran was noted as having multiple diagnoses including malingering, adjustment disorder, unspecified psychosis, alcohol abuse versus use disorder, and nicotine use disorder.  He was noted as having self-reported PTSD related to military combat, as well as self-reported bipolar disorder and schizophrenia, that was complicated by regular cannabis use.  He was diagnosed with unspecified anxiety, rule out PTSD, rule out hypochondriasis, rule out cannabis use, rule out unspecified psychosis, and rule out malingering. 

In a May 2015 VA social work note, the Veteran reported that he was involved in active combat.  He reported interest in getting service connecter for PTSD.  He was noted to be currently diagnosed with paranoid schizophrenia.  

In a June 2015 County of San Diego Mental Health Services records, The Veteran reported that he frequently used marijuana and alcohol.  He stated that he received psychiatric treatment in the Air Force in 2004, that he had approximately three hospital stays in the last two years, and that his brother and mother had mental health issues.  However, these claims were not confirmed by the medical provider.  The Veteran was noted as being a poor historian and not concerned with giving accurate information.  He was diagnosed with psychotic disorder not otherwise specified, with an Axis I of amphetamine abuse.  

Tri-City Medical Center records from June 2015 show that the Veteran reported that he was deployed in Qatar and that he denied taking fire or being in combat in service.  He claimed that he had PTSD, but was vague about the details of his symptoms.  He initially claimed that he was service connected for PTSD; however, upon further questioning he stated that he was not service connected for PTSD, but instead applying for VA mental health benefits to gain additional benefits.  The doctor could not find any corroborating evidence for PTSD.  

A June 2015 VA consultation note shows that the Veteran was discharged from the medical center after verbally assaulting a doctor after she discussed a diagnosis of psychosis unspecified.  The Veteran was suspected of malingering at the time of this event.  He was noted to have borderline traits.  In a June 2015 VA psychiatry general consult, the doctor noted that the Veteran was becoming fairly well known with accumulating evidence that he was driven by secondary gain (to bolster his medical chart in anticipation of getting service connection).  The Veteran was noted to have a history of malingering.  The Veteran was unable to identify any specific traumatic event regarding his PTSD.  He was found to have a borderline-psychotic level personality, with no evidence of actual or acute psychosis or PTSD. 

Tri-City Medical Center records from July 2015 show that the Veteran presented with suicidal ideation, and reported to a nurse practitioner that he was 100 percent service connected for PTSD.  He reported to a doctor that he was separated from service in 2005, and was noted as a reliable historian.  It this period, he was diagnosed with PTSD, psychosis not otherwise specified versus schizophrenia, major depression with psychosis, marijuana abuse, and induced mood disorder.  

In a July 2015 VA social work emergency department note, the Veteran was noted as having a history of antisocial personality disorder.  That month in a VA psychiatry resident note, the Veteran stated he saw combat in Iraq.  He was reported as well known by the medical staff and that he has presented multiple times, driven by secondary gain to bolster his medical chart in anticipation of getting service connected.  It was noted that his VA care providers were concerned about malingering.  In another VA medical note, the Veteran was reported as historically noncompliant with treatment planning, medications, and appointments.

In a September 2015 VA psychiatry attending note, the Veteran reported that his readiness for chemical attacks and hearing bomb alerts was stressful, and were the cause of some of his auditory hallucinations.  He reported concern about having a biological predisposition to mental illness due to diagnoses of his family members.  However, the Veteran was noted as unable to convey any specific symptoms they experienced.  VA medical providers were noted as finding strong indications of malingering the previous two times the Veteran presented to a VA inpatient facility.  He was noted as having a history of several diagnoses including malingering, adjustment disorder, unspecified psychosis, unspecified anxiety, and alcohol use disorder.  

III.   Analysis

In the Veteran's February 1999 entrance examination, the Veteran was marked as "normal" for psychiatric conditions in his clinical evaluation.  He marked "no" on his medical self-history form for frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  As noted above, the Veteran's military records have been lost, and he has not provided information to assist VA in his claim, and has not reported for his VA psychiatric exams.  As such, his claim largely rests on his lay statements regarding his experiences in service, and upon his post-service medical treatment records.  The Board finds it significant that the record only notes that the Veteran's available military personnel records show that in June 2000, and March 2003 to 2004, he was stationed at Misawa Air Base in Japan.  No other military installation or deployment during his service has been confirmed.

In addressing lay evidence and determining its probative value, attention is directed to both competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that the Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board finds that the Veteran is competent to explain his subjective symptoms of paranoia, auditory hallucinations, visual hallucinations, sleep disturbances, nightmares, and memory lapses.  The Board additionally finds that the Veteran is competent to testify as to his medical treatment, his military service, and other personal history.  

The Board notes that the Veteran provided statements from his ex-wife in July and August 2010 that reported that the Veteran's worsening symptoms of auditory hallucinations, lack of sleep, difficulty communicating, and memory lapses were related to his schizophrenia.  The Veteran has also been noted by medical professionals as self-reporting and/or diagnosing psychiatric disorders, such as PTSD and schizophrenia.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has PTSD or other psychiatric disability) fall outside of the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435   (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4  (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the complexity of the medical question at issue in this matter, the Veteran and his ex-wife, who are not shown to have the necessary education, training, or experience, are not competent to opine as to the diagnosis and etiology of his PTSD or his other psychiatric disabilities.  Notably, PTSD, or other psychiatric disorders, are not conditions capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise (in the absence of continuity since service).  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  The etiology of PTSD, or any other psychiatric disability, is a matter of medical complexity, and, therefore, the Veteran's statements as to the diagnosis and etiology of his PTSD, and or any other psychiatric disability, do not constitute probative evidence in the matter.  Thus, to the extent that his lay statements (or any medical evidence based on his lay statements) assert that he has PTSD, schizophrenia, or other psychiatric disability based on his own self-diagnosis, they are not competent evidence in support of his claim.  The Board likewise finds that statements from the Veteran's ex-wife attesting to her observations that the Veteran experienced auditory hallucinations that she attributed to schizophrenia, or that she was told by others that he experienced symptoms such as memory lapses since separation are not competent evidence supporting the Veteran's claim.  This is because she was not been shown to be competent to render medical opinions and did not witness the symptoms she claimed were reported to her by others.   

Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 6 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran has made a number of conflicting and inconsistent statements about his family history, his auditory hallucinations, his diagnoses, and his alleged PTSD stressors.  The record additionally shows that medical personnel developed suspicions and assessments of malingering from May 2014 onward.  VA records from May 2014 also show that the Veteran would provide inconsistent stories to different medical personnel, and requested that diagnoses of schizophrenia and PTSD be recorded on his chart for the purpose of applying for benefits.  In June 2015, it was noted that the Veteran was not concerned with providing county medical staff with accurate information.  In May 2016, he was reported as asking medical staff what symptoms he needed to report to gain disability benefits.  Further, SSA found that he was "not credible" in a February 2012 disability application, and that he was "partially credible" in November 2012 and May 2014.  VA records show that the Veteran was a poor historian in November 2014.  Although he was noted as a reliable historian in July 2015 by a county medical provider, the information that he provided, i.e., that he was separated from service in 2005 is incorrect per his DD 214, and that he was 100 percent service connected for PTSD, which he is not.  Additionally, as the record shows, the Veteran has a reported history of making inconsistent statements to different medical professionals.  The Board notes that the interaction recorded in this medial record follows this well-defined trend of the Veteran providing inaccurate/inconsistent information to medical providers.  These findings, in addition to those that follow, cast a shadow on the Veteran's credibility.  

The Veteran has made inconsistent statements regarding the death of his father and the medical conditions of his mother, brother, and sister.  He reported in March 2007 that his father had died the prior month.  In March 2011, he reported that his father died in 2008, and in November 2012, he stated that his father died while he was on active duty before combat.  In December 2010, the Veteran reported that that his mother, brother, and sister had schizophrenia.  In March 2011, he reported that his mother and brother had schizophrenia.  In June 2011, the Veteran reported that his mother and brother had "severe" schizophrenia, and that his sister had possible PTSD and bipolar disorder (note that the record shows that the Veteran had a history of self-reporting these disabilities).  In May 2012 SSA records, the Veteran reported that schizophrenia runs in his family, with his mother, sister, and brother being diagnosed with paranoid schizophrenia.  In March 2015, he reported that his mother had schizophrenia and bipolar disorder, his brother had psychiatric problems, and that his sisters were in good mental and physical health.  

The Veteran has also made several inconsistent statements about the onset of his psychiatric disabilities.  In a February 2012 SSA disability claim, the Veteran reported that his PTSD and schizophrenia onset in April 2010.  In May 2014, he reported that he was diagnosed with schizophrenia in service.  In a May 2014 SSA disability claim, the Veteran reported that his PTSD and schizophrenia onset in June 2010.  In April 2015, he told a county medical provider that he was diagnosed with PTSD since service.  In light of these inconsistencies, the Board finds that the Veteran's statements as to the incurrence of his psychiatric disabilities are not credible, and thus have no probative value. 

The Veteran has made numerous inconsistent lay statements as to the onset of his auditory hallucinations.  The Veteran stated in July 2010 that he began hearing voices in and around 2001 and that they had worsened in the last two to three years.  In January 2011, he stated that he began to hear voices while he was stationed in Qatar.  In March and June 2011 he stated that his auditory hallucinations began in 2003 to early 2004, and that they worsened in 2008.  In May 2014, he reported that his auditory hallucinations occurred while he was in Qatar, and deployed Operation Enduring Freedom when he was 22 (which would have been approximately in the date range of June 2002 to June 2003).  That month, it was noted in a VA treatment record that the Veteran clearly stated that his auditory hallucinations began years after leaving the military.  In September 2015, he stated that his readiness for chemical attacks and hearing bomb alerts were the cause of his auditory hallucinations.  In March 2016, the Veteran reported that his symptoms began when he was 24 (which would have been approximately in the date range of June 2004 to 2005).  In light of these inconsistencies, in addition to a lack of corroborative evidence, the Board finds that the Veteran's statements as to the onset of his auditory hallucinations are not credible, and thus have no probative value. 

Additionally, the Veteran has given several inconsistent statements about his PTSD stressor.  The Board notes that he Veteran did not provide the RO with information to verify any of these reported stressors when requested.  In March 2011, it was noted that the Veteran reported that he had combat duty for constructing a base during Operation Enduring Freedom and that he was not exposed to trauma.  In February 2012, he reported that his PTSD was related to his deployment to Qatar and deaths that occurred in his family during his deployment.  In November 2012, he stated that his PTSD was related to firefighting duty in Qatar from November 2000 to April 2001, and from the loss of friends and family while he was serving on active duty.  In a June 2014 VA medical record, the Veteran was noted as a non-combat veteran.  In May 2015, the Veteran reported that he was involved in active combat during service.  In June 2015, he advised a county medical provider that he was deployed in Qatar, but denied taking fire or being in combat during service.  In a VA medical record from that month noted that he was unable to identify any specific traumatic event regarding his PTSD.  In July 2015, he stated that he saw combat in Iraq.  In light of these inconsistencies, in addition to a lack of stressor verification, the Board finds that the Veteran's statements as to any PTSD stressor in service are not credible, and thus have no probative value. 

The Board finds it significant that the Veteran's lay testimony is not only inconsistent, but suggests that the Veteran's motive in obtaining medical treatment for his claimed disorders was driven by financial interest.  The record demonstrates that the Veteran would specifically ask what symptoms to endorse to show particular psychoses, and on numerous occasions attempted to coach his medical care providers to record specific symptoms and diagnoses in his charts so he could make disability benefits claims.  He was noted to get upset at, and made abusive and homicidal comments towards, medical staff when they discussed diagnoses that did not fit the Veteran's narrative of schizophrenia and PTSD.  The Board particularly notes that the record shows that a few days after his May 2014 VA inpatient stays, where he was suspected of malingering and not having psychoses, the Veteran sent a release to VA for these records that advised that his PTSD and schizophrenia "skyrocket[ed] to the roof."  This statement appears to be an attempt by the Veteran to reaffirm his narrative where his claimed conditions were questioned by medical staff.  In light of the volume and frequency of the reports of these types of statements, in addition to the numerous inconsistencies noted above, the Veteran's lay statements are deemed by the Board to lack credibility.  Consequently, the Board finds that his testimony regarding the history of his symptoms (and any diagnoses he may have been provided that are not corroborated by the medical evidence of record) is not credible and is not probative evidence in support of his claim.

In regards to his PTSD claim, although the January 2013 VA letter noted that the Veteran's PTSD was related to firefighting duties in Qatar in November 2000 to April 2001, this determination of a stressor is insufficient for VA purposes.  This PTSD diagnosis is based on the Veteran's accounts of stressor events that are unsupported by the RO's August 2012 memorandum of no verifiable stressor.  The Board notes that the August 2012 RO finding that there was no verifiable stressor for the Veteran's PTSD was made prior to the August 2015 remand.  The remand requested that the RO conduct further evidentiary development regarding the Veteran's military service records, as well as to request additional information from the Veteran.  From the Board's review, the RO did not locate additional service records that were not already within the claims file at the time of the August 2012 memorandum.  Additionally, the Veteran did not provide any additional information in support of his claim.  As such, the Board finds that the August 2012 finding that there is no verifiable stressor for the Veteran's PTSD is still applicable.  As such, the January 2013 letter has no probative weight.  It is a medical opinion premised upon an unsubstantiated stressor event, and thus has no probative value, and does not serve to verify the occurrence described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor).  Therefore, this diagnosis, and other such diagnoses based on the Veteran's unsubstantial stressor statements, lack probative value.  As such, the record does not show that the Veteran engaged in combat with the enemy, the alleged non-combat stressor events are either not corroborated or not credible, and there is no valid diagnosis of PTSD based upon any verified stressor.  Therefore, the threshold requirements for establishing service connection for PTSD are not met, and service connection for PTSD is not warranted. 

The Board acknowledges that the Veteran has a current psychiatric disability.   The Veteran's treatment records show various diagnoses including PTSD, psychotic disorder, not otherwise specified; schizoaffective disorder; adjustment disorder, schizophrenia, delusional disorder, depression, maladjustment, alcohol abuse versus use disorder, thought disorder complicated by drug and alcohol intoxications, and personality disorders.  However, the medical record is silent for whether the Veteran exhibited signs and symptoms of, or was diagnosed with a psychiatric disorder in service.  The record is also silent of any post-service medical provider relating a current diagnosis of any psychiatric disorder to his active duty service.  Further, there is no evidence that the Veteran suffered from a psychosis that was compensably disabling within a year of his separation from service.  No matter what the Veteran's current psychiatric disorder or disorders may be, however, the Board finds that the competent, credible, probative and persuasive evidence fails to demonstrate that any current psychiatric disorder he has is related to his active military service or that it was incurred in or aggravated by any period of active duty. 

After considering and weight all of the evidence of record, the Board finds that the preponderance of the evidence is against finding that any of the Veteran's current psychiatric disorders are related to his military service.  Furthermore, to the extent that the Veteran alleges any of his psychiatric disabilities are related to the alleged stressor events discussed above, the Board has found the Veteran's accounts to be uncorroborated, incapable of corroboration, or not credible.  Accordingly, service connection for an acquired psychiatric disorder, to include schizophrenia, delusion disorder, and depression, on the basis that such became manifest in service, manifested to compensable degree within a year of leaving service, or based on continuity of symptomatology, is not warranted.

Further, the Board notes that the Veteran has a recorded history of drug and alcohol use.  To the extent that he seeks to service-connection for either, 38 U.S.C.A. §§ 105(a) and 1110 states that compensation is precluded on a direct basis when the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  The evidence does not suggest that his alcohol, and polysubstance abuse can somehow otherwise be service-connected (i.e., on a secondary basis).  Consequently, service connection for alcohol and/or polysubstance abuse is not warranted.  

As to the diagnosis of any personality disorder, the Board notes that such disability is, of itself, not a compensable disability.  As congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation, service connection for such disability is not warranted.  See 38 C.F.R. § 3.303(c).

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability, to include PTSD; therefore, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.  The appeal must be denied.



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, delusion disorder, depression, and PTSD is denied. 




____________________________________________
M. C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


